Motion for stay granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before March 29, 1960, with notice of argument, for the May I960 Term of this court, said appeal to be argued or submitted when reached, and on the further condition that the appellant pay to the landlord for use and occupation ¿he game amount as was heretofore paid as rent, The arrears are to be paid within 10 days after the entry of the order herein and future payments are to he made on the first day pf each and every month during the pendency of the appeal. Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.